Case 2:19-cv-00064-SEH Document 60 Filed 01/25/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION
SANDRA FIKANI,
Plaintiff, No. CV 19-64-BU-SEH
Vs.
ORDER
UNITED STATES OF AMERICA,
Defendant.

 

 

United States’ Unopposed Motion for Leave to File Under Seal! is
GRANTED in PART as follows:

The documents may be filed under seal subject, however, to the condition
and limitation that if any information, document or material claimed by either
party to be confidential is considered by the Court or relied upon by the Court in
addressing or resolving any matter placed in issue, such information, document or
material will immediately be made public consistent with the policy and practice

of this Court to make public all information, documents and materials considered

 

"Doc. 57.
Case 2:19-cv-00064-SEH Document 60 Filed 01/25/21 Page 2 of 2

by the Court in addressing or resolving matters in issue.

+
DATED this 2S “day of January, 2021.

den [held n

“SAM E. HADDON
United States District Judge
